Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joe Lee Fulgham appeals the district court’s order dismissing his 42 U.S.C § 1983 (2006) action for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fulgham v. The Commonwealth of Virginia Mental and Med. Doctors, No. 2:09-cv-00089-JBF-TEM (E.D.Va. Apr. 27, 2009). We deny Fulgham’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.